UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 09-6531


JAMES DAVIS,

                   Plaintiff – Appellant,

             v.

DOCTOR REESE, Medical Doctor for North Neck Regional Jail;
MAJOR HULL; NURSE SNYDER; FRAZIER, Superintendent, North
Neck Regional Jail; RN NEAL, Medical,

                   Defendants – Appellees,

             and

NORTHERN NECK REGIONAL JAIL,

                   Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-00096-LMB-JFA)


Submitted:    September 29, 2009              Decided:   October 6, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Davis, Appellant Pro Se.      Alexander Francuzenko, COOK,
KITTS & FRANCUZENKO, PLLC, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James Davis appeals the district court’s order denying

relief    on    his     42   U.S.C.       § 1983    (2006)    complaint.         We   have

reviewed the record and find no reversible error.                         Accordingly,

we     affirm    for     the   reasons       stated    by     the     district     court.

Davis v.       Reese,    No.   1:08-cv-00096-LMB-JFA            (E.D.    Va.     Mar.   6,

2009).     We deny Davis’ motions for appointment of counsel and

his motion to defer payment of the filing fee.                        We dispense with

oral    argument        because     the     facts    and     legal    contentions       are

adequately       presented     in     the    materials       before    the   court      and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2